DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-15) in the reply filed on 8/30/2022 is acknowledged.
Claims 16-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/30/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1/2021 has been entered and considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 1 and 11, the claims recite “transmitting communication for a target user equipment (UE) to multiple transmission reception points (TRPs) for relaying the communication to the target UE over a sidelink” and it is unclear if the claim language “for relaying the communication to the target UE over a sidelink” is intended to require that the multiple TRPs actualy relay the communication to the target UE, or if such language is instead an intended use for the transmitted “communication” (and thus relaying is not required by the claims). Additionally, the claim language “a sidelink” is singular, which makes it further unclear whether relaying is intended to be required by all of the multiple TRPs or if perhaps such relaying is potentially performed by only a single TRP over the singular recited “a sidelink” (if relaying is even required by the claims). Claims 1 and 11 are thus indefinite. For the purpose of this examination, the Examiner will interpret the claim language “for relaying the communication to the target UE over a sidelink” reasonably broadly as potentially reciting an intended use and thus as not requiring that the TRPs relay the communication to the target UE.	Regarding claims 3 and 13, the claims recite “wherein the base station configures the sidelink TCI state for the at least one of the multiple TRPs based on the report,” but the claim limitation “the sidelink TCI state” lacks antecedent basis. Independent claims 1 and 11 instead recite “a first transmission configuration indicator (TCI) state” and it is unclear if “the sidelink TCI state” is intended to refer to “a first transmission configuration indicator (TCI) state” or to some different TCI state. Claims 3 and 13 are thus indefinite. For the purpose of this examination, the Examiner will interpret “the sidelink TCI state” reasonably broadly as potentially referring to either “a first transmission configuration indicator (TCI) state” or to some different TCI state.	Regarding claims 4 and 14, the claims recite “receiving a report of sidelink transmit beams for the at least one of the multiple TRPs, wherein the base station configures the first TCI state for the at least one of the multiple TRPs based on the report.” However, claims 3 and 13 from which claims 4 and 14 depend recite the substantially similar limitation “receiving a report for the one or more beams, wherein the base station configures the sidelink TCI state for the at least one of the multiple TRPs based on the report.” It is therefore unclear if the received “report of sidelink transmit beams” in claims 4 and 14 is intended to be potentially the same as or different from the received “report for the one or more beams” in claims 3 and 13 because both of such reports are used for configuring a TCI state for the at least one of the multiple TRPs. Furthermore, as was also discussed above with regard to claims 3 and 13, it is unclear if “the first TCI state” recited in claims 4 and 14 is intended to be the same as or different from “the sidelink TCI state” recited in claims 3 and 13. Claims 4 and 14 are thus indefinite. For the purpose of this examination, the Examiner will interpret the claimed “report of sidelink transmit beams” in claims 4 and 14 reasonably broadly as potentially being the same as or different from the “report for the one or more beams” in claims 3 and 13.	Regarding claims 5 and 15, the claims are rejected because they depend from rejected claims 3-4 and 13-14 respectively.	Regarding claim 10, the claim recites “the second TCI state for a first TRP,” which has inconsistent antecedent basis with “a second TCI state for a physical sidelink shared channel (PSSCH) or a physical sidelink feedback channel (PSFCH)” recited in claim 8. It is therefore unclear if claim 10 is intended to somehow narrow the “second TCI state” by requiring that it be “for a first TRP,” if “the second TCI state for a first TRP” is intended to be a different TCI state, if the language “for a first TRP” is intended to be intended use and thus not actually required, or if such claim language is intended to mean something else. Claim 10 is thus indefinite. For the purpose of this examination, the Examiner will interpret such language reasonably broadly as potentially intended use and thus as not actually requiring that the second TCI state be for a first TRP.	Regarding claims 2-10 and 12-15, the claims are rejected because they depend from rejected independent claims 1 and 11 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2020/0336253, He hereinafter) in view of Liu et al. (US 2022/0217690, Liu hereinafter).	Regarding claims 1 and 11, He teaches a method and an apparatus for wireless communication at a base station (Base station (BS); He; Figs 1, 3, 5-6, and 8; [0064]-[0065]), comprising: 	memory (The BS may be comprised of a memory; He; Figs 1, 3, 5-6, and 8; [0064]-[0065]); and 	at least one processor coupled to the memory (The BS may be comprised of a processor coupled to the memory; He; Figs 1, 3, 5-6, and 8; [0064]-[0065]), the memory and the at least one processor being configured to: 		transmit communication for a target user equipment (UE) to a transmission reception point (TRP) for relaying the communication to the target UE over a sidelink (As can be seen for instance in at least Figs. 1 and 5, the base station may be in communication with V2X UE 118 in Fig. 1 and UEs 502 in Fig. 5 over a sidelink channel with UE 116 in Fig. 1 and UE 501 in Fig. 5 respectively. Such communication may be broadly reasonably interpreted as including transmitting communication for a target UE (i.e., V2X UE 118 in Fig. 1 and UEs 502 in Fig. 5) to a transmission reception point (TRP) (i.e., UE 116 in Fig. 1 and UE 501 in Fig. 5) for relaying the communication to the target UE over a sidelink; He; Figs. 5 and 8; [0052], [0087]-[0093], [0105]-[0107], [0112]); and 		configure, for one or more of the target UE or at least one of the multiple TRPs, a first transmission configuration indicator (TCI) state for a physical sidelink control channel (PSCCH) (In Mode 1 resource allocation for V2X communications, the base station indicates resources for PSCCH/PSSCH transmission using DCI to the UE (i.e., a TRP) and then the UE transmits a PSCCH with a SCI format scheduling a PSSCH transmission over resources indicated by the DCI format. Such resources include beams, which are also described as transmission configuration indicator (TCI) states that correspond to a set of quasi-collocation properties for a transmission. Mode 1 resource allocation may thus be broadly reasonably interpreted as including configuration of a TCI state by the base station. The base station may thus be broadly reasonably interpreted as configuring, for one or more of the target UE or at least one of the multiple TRPs, a first transmission configuration indicator (TCI) state for a physical sidelink control channel (PSCCH); He; Figs. 5-6, 8, and 19-28; [0105]-[0107], [0112], [0218]-[0220], [0232]-[0233], [0238], [0241]-[0242]).	However, He does not specifically disclose transmitting communication for the target UE to multiple TRPs for relaying the communication to the target UE over a sidelink.	Liu teaches transmitting communication for the target UE to multiple TRPs for relaying the communication to the target UE over a sidelink (As can be seen for instance in at least Figs. 1a-1c, network device 110 may perform transmission to terminal device 120 (i.e., the target UE) via both terminal device 130 and 140 (i.e., multiple TRPs for relaying the communication to the target UE over a sidelink). The network device 110 may thus be broadly reasonably interpreted as transmitting communication for the target UE to multiple TRPs for relaying the communication to the target UE over a sidelink; Liu; Figs. 1a-1c; [0213], [0221]-[0223], [0382]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Liu regarding sidelink transmission with the teachings as in He regarding sidelink transmission. The motivation for doing so would have been to increase performance by preventing cooperation terminal apparatuses from interfering with one another, improving flexibility  of sidelink transmission resource allocation, and reducing latency of sidelink transmission (Liu; [0009]-[0017]).	Regarding claims 2 and 12, He and Liu teach the limitations of claims 1 and 11 respectively.	He further teaches the first TCI state is based on a quasi co-location (QCL) relationship to a sidelink synchronization signal block (SSB) or a sidelink channel state information reference signal (CSI-RS) (The QCL relationship may be a quasi co-location relationship between the sidelink reference signals (such as CSI-RS) and the DM-RS ports of the corresponding PSCCH/PSSCH transmission. The first TCI state may thus be broadly reasonably interpreted as being based on a quasi co-location (QCL) relationship to a sidelink synchronization signal block (SSB) or a sidelink channel state information reference signal (CSI-RS); He; Figs. 5-6, 8, and 19-28; [0232]-[0233], [0241]-[0242]).	Regarding claims 3 and 13, He and Liu teach the limitations of claims 1 and 11 respectively.	He further teaches the base station configures the first TCI state for the at least one of the multiple TRPs (In Mode 1 resource allocation for V2X communications, the base station indicates resources for PSCCH/PSSCH transmission using DCI to the UE (i.e., a TRP) and then the UE transmits a PSCCH with a SCI format scheduling a PSSCH transmission over resources indicated by the DCI format. Such resources include beams, which are also described as transmission configuration indicator (TCI) states that correspond to a set of quasi-collocation properties for a transmission. Mode 1 resource allocation may thus be broadly reasonably interpreted as including configuration of a TCI state by the base station. The base station may thus be broadly reasonably interpreted as configuring the first TCI state for the at least one of the multiple TRPs; He; Figs. 5-6, 8, and 19-28; [0105]-[0107], [0112], [0218]-[0220], [0232]-[0233], [0238], [0241]-[0242]), the memory and the at least one processor further configured to: 	indicate for the at least one of the multiple TRPs to transmit on one or more beams (Mode 1 resource allocation including beam information may be broadly reasonably interpreted as indicating for the at least one of the multiple TRPs to transmit on one or more beams; He; Figs. 5-6, 8, and 19-28; [0105]-[0107], [0112], [0218]-[0220], [0232]-[0233], [0238], [0241]-[0242]); and 	receive a report for the one or more beams, wherein the base station configures the sidelink TCI state for the at least one of the multiple TRPs based on the report (Mechanisms exist for beam measurement and reporting for multiple destination UEs, which enable the base station to select appropriate parameters for transmission. The base station may thus be broadly reasonably interpreted as receiving a report for the one or more beams, wherein the base station configures the sidelink TCI state for the at least one of the multiple TRPs based on the report; [0076]-[0077], [0173], [0198]-[0202], [0208], [0213], [0221]).	Regarding claims 4 and 14, He and Liu teach the limitations of claims 3 and 13 respectively.	He further teaches the base station configures the first TCI state for the at least one of the multiple TRPs (In Mode 1 resource allocation for V2X communications, the base station indicates resources for PSCCH/PSSCH transmission using DCI to the UE (i.e., a TRP) and then the UE transmits a PSCCH with a SCI format scheduling a PSSCH transmission over resources indicated by the DCI format. Such resources include beams, which are also described as transmission configuration indicator (TCI) states that correspond to a set of quasi-collocation properties for a transmission. Mode 1 resource allocation may thus be broadly reasonably interpreted as including configuration of a TCI state by the base station. The base station may thus be broadly reasonably interpreted as configuring the first TCI state for the at least one of the multiple TRPs; He; Figs. 5-6, 8, and 19-28; [0105]-[0107], [0112], [0218]-[0220], [0232]-[0233], [0238], [0241]-[0242]), the memory and the at least one processor further configured to: 	receive a report of sidelink transmit beams for the at least one of the multiple TRPs, wherein the base station configures the first TCI state for the at least one of the multiple TRPs based on the report (Mechanisms exist for beam measurement and reporting for multiple destination UEs, which enable the base station to select appropriate parameters for transmission. The base station may thus be broadly reasonably interpreted as receiving a report of sidelink transmit beams for the at least one of the multiple TRPs, wherein the base station configures the first TCI state for the at least one of the multiple TRPs based on the report; [0076]-[0077], [0173], [0198]-[0202], [0208], [0213], [0221]).	Regarding claims 5 and 15, He and Liu teach the limitations of claims 4 and 14 respectively.	He further teaches the base station configures the first TCI state for the target UE in a medium access control-control element (MAC-CE) over a Uu interface or a sidelink interface or downlink control information (DCI) granting sidelink resources (In Mode 1 resource allocation for V2X communications, the base station indicates resources for PSCCH/PSSCH transmission using DCI to the UE (i.e., a TRP) and then the UE transmits a PSCCH with a SCI format scheduling a PSSCH transmission over resources indicated by the DCI format. The base station may thus be broadly reasonably interpreted as configuring the first TCI state for the target UE in downlink control information (DCI) granting sidelink resources; He; Figs. 5-6, 8, and 19-28; [0105]-[0107], [0112], [0218]-[0220], [0232]-[0233], [0238], [0241]-[0242]).	Regarding claim 6, He and Liu teach the limitations of claim 5.	He further teaches the MAC-CE indicates a relationship between a resource for sidelink control information and a TCI state identifier (ID) (The Examiner would like to note that claim 5 recites the use of a MAC-CE in the alternative, and that nothing in claim 6 appears to specifically require the use of a MAC-CE. It is therefore not necessary for the prior art to teach that the MAC-CE indicates a relationship between a resource for sidelink control information and a TCI state identifier (ID) when using an interpretation wherein a MAC-CE is not used).	Regarding claim 7, He and Liu teach the limitations of claim 5.	He further teaches the base station configures the target UE to receive the first TCI state from another UE (The target UE receiving sidelink transmission (e.g., UEs 118, 502, or 803 for instance) may receive beam indication information over the sidelink transmission from another UE (e.g., UEs 116, 501, or 802 for instance), and such beam indication information is also described in at least paragraph [0218] as TCI state information. The target UE may thus be broadly reasonably interpreted as being configured to receive the first TCI state from another UE; He; Figs. 5-6, 8, and 19-28; [0218]-[0220], [0232]-[0233], [0238], [0241]-[0242]).	Regarding claim 8, He and Liu teach the limitations of claim 1.	He further teaches configuring, for one or more of the target UE or the multiple TRPs, a second TCI state for a physical sidelink shared channel (PSSCH) or a physical sidelink feedback channel (PSFCH) (TCI state information for PSSCH transmission is also described as being configured and indicated. The base station may thus be broadly reasonably interpreted as configuring, for one or more of the target UE or the multiple TRPs, a second TCI state for a physical sidelink shared channel (PSSCH) or a physical sidelink feedback channel (PSFCH); He; Figs. 5-6, 8, and 19-28; [0105]-[0107], [0112], [0218]-[0220], [0232]-[0233], [0238], [0241]-[0242]).	Regarding claim 9, He and Liu teach the limitations of claim 8.	He further teaches the second TCI state is for the PSSCH or the PSFCH (TCI state information for PSSCH transmission is also described as being configured. The base station may thus be broadly reasonably interpreted as configuring, for one or more of the target UE or the multiple TRPs, a second TCI state for a physical sidelink shared channel (PSSCH) or a physical sidelink feedback channel (PSFCH). Such a second TCI state may also be broadly reasonably interpreted as being for the PSSCH or the PSFCH; He; Figs. 5-6, 8, and 19-28; [0105]-[0107], [0112], [0218]-[0220], [0232]-[0233], [0238], [0241]-[0242]).	Regarding claim 10, He and Liu teach the limitations of claim 8.	He further teaches the second TCI state is for indication in sidelink control information (TCI state information for PSSCH transmission is also described as being configured and indicated over sidelink. Because such information may be broadly reasonably interpreted as control information, such information may also be broadly reasonably interpreted as being “for indication in sidelink control information.” The Examiner would also like to note that such “for” language may be broadly reasonably interpreted as intended use and thus not as actually being required; He; Figs. 5-6, 8, and 19-28; [0105]-[0107], [0112], [0218]-[0220], [0232]-[0233], [0238], [0241]-[0242]), the method further comprising: 	indicating the second TCI state for a first TRP to a second TRP (TCI state information for PSSCH transmission (i.e., second TCI state information) is also described as being configured and indicated over sidelink. Because the base station may be broadly reasonably interpreted as indicating TCI state information to multiple UEs (and thus a second TRP), the base station may be broadly reasonably interpreted as indicating such second TCI state information to a second TRP. As was also discussed in the 35 U.S.C. 112(b) rejection above, the language “for a first TRP” is being broadly reasonably interpreted as intended use; He; Figs. 5-6, 8, and 19-28; [0105]-[0107], [0112], [0218]-[0220], [0232]-[0233], [0238], [0241]-[0242]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474